            Case 1:20-cv-01436-ER Document 62 Filed 04/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SUNWEALTH GLOBAL HK LTD. AND ANIL
KUMAR DHANWANI,
                                  Plaintiffs,
                                                                          ORDER
                         – v. –
                                                                     20 Civ. 1436 (ER)
PINDER INTERNATIONAL, INC., 30
BELOW CORP. F/K/A CKEL GENERATION
CORP., AND JITANDER SINGH DHALL,
                      Defendants.


Ramos, D.J.:

         The Court is in receipt of Plaintiffs’ letter dated April 16, 2021 advising that they will not

file a second amended complaint. Doc. 61. The Clerk of Court is therefore respectfully directed

to close this case.


It is SO ORDERED.


Dated:     April 19, 2021
           New York, New York

                                                                      Edgardo Ramos, U.S.D.J.
